DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of group I and immobilized protein in the reply filed on October 25, 2021 is acknowledged.  The traversal is on the ground(s) that groups II – V all required each of the features of claim 1 and therefore cannot be considered distinct from group I or from each other.  This is not found persuasive because the test for distinctness if not just that the same features are required in each group and depends on the statutory class of each invention. How each group was distinct from one another was set forth on p 3 – 4 of the Requirement for Restriction/Election mailed August 25, 2021 and there are no specific arguments to the reasoning set forth establishing distinctness.
The response filed on October 25, 2021 lacked an election for the particular protein, polypeptide or oligopeptide immobilized onto the claimed material as the Examiner was not requiring an election amongst protein, polypeptide or oligopeptide but rather election of a specific molecule falling within the scope of the genus of protein, polypeptide or oligopeptide. In a voicemail left with the Examiner on February 16, 2022 .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what elements comprise the complex recited in the preamble and which elements comprise “the porous composite carrier” and how the “the porous composite carrier” may or may not differ from the “the composite carrier” recited at the end of claim 1. 
The preamble recites a complex but the body of the claim does not make clear what element(s) comprise the complex as it appears that the complex just comprises the porous composite carrier. The second line of claim 1 indicates that a porous composite carrier is a claimed element, followed by a colon, indicating that what follows are the elements of the porous composite carrier. An element, concluding with a onto the porous composite carrier (emphasis added). This would seem to indicate that this is a separate element from the porous composite carrier, but the “the composite carrier” is also referenced at the end of the claim. Therefore what elements comprise the (porous) composite carrier are not clear. It appears that the complex recited in the preamble might comprise the porous composite carrier and an immobilized protein, polypeptide or oligopeptide but the mixed punctuation, the multiple “and”s in the claim and the various indentation levels make it unclear what structures are required for the various elements of the claims. The dependent claims fall therewith. Please clarify.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US 2010/0028971).
Jin et al. discloses a carrier made from an organic foam having open pores for enzyme or cell immobilization using flocculation and crosslinking technology for immobilization of the enzymes or cells on the organic foam material (abstract). In example 8 (beginning at ¶ [0046]), a diluted enzyme solution was incubated with 5 grams of melamine foam cubes, which reads on blocks, a PEI (polyethyleneimine) solution and glutaraldehyde followed by washing (¶ [0073]). The diluted enzyme solution comprised the enzyme D-amino acid oxidase (¶ [0072]). 
The instant claims are a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. There is no evidence of record that the products produced in the order of the instant claims and that of the prior art are patentably distinct.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2010/0028971).
In addition to the teachings of Jin et al. discussed above, Jin et al. also discloses that enzymes or enzyme producing cells are often used for industry and other fields in immobilized forms to make it easy to separate and recover the products so the material can be reused and the enzymes are more stable than free forms (¶ [0002]). The organic foam containing open pores increases the specific activity of the immobilized enzymes and cells and allows the reaction mixture to flow through the internal immobilized enzymes or cells to not only increase the specific activity but also minimizes the variation in the reaction rate between the surface and internal areas (¶ [0006]). The immobilized enzymes/cells can be prepared in different sizes and shapes such as granules, blocks, sheets or other shapes without significantly affecting its specific surface area (¶ [0006]). The carrier is made from organic porous foam with open pore and water absorptive capacity, with particular materials identified including melamine foam (¶ [0007]). Flocculation and crosslinking are used to immobilize the cells or enzymes on the carrier and the method can be widely used for applied enzymology (¶ [0011]). The flocculant can be large cationic molecules such as chitosan or PEI and the crosslinking agent is generally a multi-aldehyde compound such as glutaraldehyde, dialdehyde starch or glucan-di-aldehyde (¶ [0016]). The enzyme solution can be added to the carrier, followed by the flocculent and then crosslinking solution or the multi-aldehyde crosslinking agent can be added to the enzyme solution which is then added to the carrier and the flocculent added (¶ [0015]). 

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a flocculent such as chitosan in combination with a multi-aldehyde compound to immobilize enzymes on and within the open porous foam materials of Jin et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Jin et al. discloses that various cationic molecules including chitosan can be used as the flocculent when preparing the porous product with enzymes and multi-aldehyde compounds. The selection of the particular combination of flocculent, multi-aldehyde compound and organic material for foam from those that are explicitly disclosed by Jin et al. is well within the skill of the person of ordinary skill in the art.
The instant claims are a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. There is no evidence of record that the products produced in the order of the instant claims and that of the prior art are patentably distinct. It is also noted that changes in the order of steps (the sequence of adding ingredients) as the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. as applied to claims 1 - 4 above, and further in view of Zhang et al. (Biochem Eng J, 2009).
Jin et al. is discussed above.
Immobilization of the enzyme transglucosidase is not disclosed.
Zhang et al. discloses that various oligosaccharides are widely used as functional food ingredients such as for food or feed additives, with isomaltooligosaccharides (IMOs) receiving peculiar [sic] attention as they are stable in acid solution, relatively low in price and have extensive sources (p 186, col 1). IMOs with the degrees of polymerization (DP) ranging from 2 to 6 are produced from corn starch by serial reactions of starch with α-amylase and β-amylase and transglucosidase (p 186, col 1). Immobilized enzymes provide improved operational stability and reusability compared to free enzyme (p 186, col 2, ¶ 1). α-transglucosidase was immobilized on organic-inorganic hybrid capsule that showed significantly higher recycling and storage stability over a broad range of temperature and pH (abstract).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to immobilize transglucosidase on the porous organic foam material of Jin et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Jin et al. discloses a process for the immobilization of enzymes on a material 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Nissa M Westerberg/Primary Examiner, Art Unit 1618